Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huelsebusch, et al., US 2014/0371974 A1, in view of Posch, et al., US 2016/0221575 A1.
As per Claim 1, Huelsebusch teaches a driver assistance system in a motor vehicle (¶ 28), comprising: 
a sensing system that detects events which lie ahead (¶ 51) and which permit an increase in a current speed owing to cancelation of a currently valid speed limitation (¶ 48); and 
a functional unit that determines an at least two-stage acceleration strategy for increasing the speed (¶¶ 56-57), wherein a first stage of the acceleration strategy is implementable at maximum up to a location of the event lying ahead (¶ 57), and a second stage of the acceleration strategy is implementable at earliest starting from the location of the event lying ahead (¶¶ 58-59), wherein implementation is started at a defined time and/or location before 
Huelsebusch does not expressly teach that in the first stage of the two-stage acceleration strategy, an acceleration profile which is to be implemented is determined and/or brought about as a function of a detected defined acceleration behavior of a relevant target object traveling ahead.  Posch teaches that in the first stage of the two-stage acceleration strategy, an acceleration profile which is to be implemented is determined and/or brought about as a function of a detected defined acceleration behavior of a relevant target object traveling ahead (¶¶ 96, 145, 150).  It would have been obvious to a person of skill in the art, at the time of the invention, to run the driver assistance system of Huelsebusch according to relative accelerations, as Posch teaches, in order to make decelerations less abrupt as one vehicle attempts to avoid contact with another object.  
As per Claim 2, Huelsebusch does not expressly teach that the first stage of the two-stage acceleration strategy, the acceleration profile which is to be implemented is determined and/or brought about as a function of the defined acceleration behavior of the relevant target object traveling ahead, before the event lying ahead is reached.  Posch teaches that the first stage of the two-stage acceleration strategy, the acceleration profile which is to be implemented is determined and/or brought about as a function of the defined acceleration behavior of the relevant target object traveling ahead, before the event lying ahead is reached (¶ 145; based on “chassis acceleration and/or collision duration”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Huelsebusch does not expressly teach that in the first stage of the two-stage acceleration strategy, the acceleration profile which is to be implemented is determined and/or brought about as a function of the defined acceleration behavior of the target object traveling ahead, during a defined time interval and/or distance interval before the event lying ahead is reached.  Posch teaches that in the first stage of the two-stage acceleration strategy, the acceleration profile which is to be 
As per Claim 4, Huelsebusch teaches that the defined acceleration behavior of the target object traveling ahead is detected when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected (¶¶ 51-52).
As per Claim 5, Huelsebusch does not expressly teach that a criterion which characterizes the degree of acceleration is the relative acceleration of the target object with respect to the determined acceleration, to be implemented, of the vehicle in question in the first stage of the two-stage acceleration strategy, and the criterion is satisfied if the acceleration of the target object is higher than the determined acceleration, to be implemented, of the vehicle in question, in the first stage of the two-stage acceleration strategy.  Posch teaches that a criterion which characterizes the degree of acceleration is the relative acceleration of the target object with respect to the determined acceleration, to be implemented, of the vehicle in question in the first stage of the two-stage acceleration strategy (¶ 145), and the criterion is satisfied if the acceleration of the target object is higher than the determined acceleration, to be implemented, of the vehicle in question, in the first stage of the two-stage acceleration strategy (¶ 147).  
As per Claim 6, Huelsebusch teaches that in the first stage of the two-stage acceleration strategy, a higher acceleration can be implemented when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected than when a target object is not present or when a target object which does not satisfy a criterion which characterizes the degree of acceleration is present (¶¶ 49-51; “in the two cases of the presence or absence of a following vehicle within the certain distance’ and “for the purpose of taking into 
As per Claim 7, Huelsebusch teaches that when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected, the determined first stage of the acceleration strategy is determined or adapted such that an earlier start of implementation of the acceleration strategy and/or a higher acceleration up to the point when the event which lies ahead is reached is predefined and brought about than when a target object is not present or when a target object which does not satisfy a criterion which characterizes the degree of acceleration is present (¶¶ 51-52; after “detecting a vehicle located ahead of the host vehicle” as “[i]ntervention unit 28 is configured to initiate an acceleration of the vehicle in particular and intervening in a brake device 33 to initiate mechanical braking” as shown in Figure 4).
As per Claim 8, Huelsebusch does not expressly teach that a maximum approved acceleration and/or relatively high acceleration which has been predefined and brought about when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected is predefined as a function of further parameters.  Posch teaches that a maximum approved acceleration and/or relatively high acceleration which has been predefined and brought about when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected is predefined as a function of further parameters (¶¶ 150-151).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Huelsebusch does not expressly teach that a maximum approved acceleration and/or relatively high acceleration which has been predefined and brought about when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected is predefined as a function of one or more of: the selected driving mode(s), the 
As per Claim 10, Huelsebusch teaches that in the first stage of the two-stage acceleration strategy an acceleration is brought about such that at the location of the event lying ahead the speed limitation which is canceled there is exceeded by a predefined speed absolute value, wherein the speed absolute value is predefinable as a function of the defined acceleration behavior of the target object which is traveling ahead, until the relevant location is reached (¶¶ 54-55; “a speed increase phase extending over a longer duration than a strategy determined if a relevant following vehicle is present”).
As per Claim 11, Huelsebusch teaches that when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected, a higher speed absolute value is approved and/or can be predefined than when a target object is not present or when a target object which does not satisfy a criterion which characterizes the degree of acceleration is present (¶¶ 60-61).
As per Claim 12, Huelsebusch teaches that when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected, the 
As per Claim 13, Huelsebusch when a relevant target object which is traveling ahead and which satisfies a criterion which characterizes the degree of acceleration is detected, the speed absolute value is predefined as a function of one or more of: the selected driving mode(s), the distance of the target object from the event lying ahead (¶ 61; per a “distance control” mechanism), the time period until the target object reaches the event lying ahead (¶ 48; based on “relative speed”), the difference in speed between the motor vehicle and the target object, the difference in acceleration between the motor vehicle and the target object.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661